IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

JP MORGAN CHASE BANK, .
NATIONAL ASSOCIATION, : ID No. 09L-06-078 NEP
In and For Kent County
PLAINTIFF,
v.
IRIS R. RYANS
DEFENDANT.

Subrnitted: March 23, 2018
Decided: March 28, 2018

ORDER

Before the Court is Defendant Iris R. Ryans’s (hereinai°cer “Defendant”)

Motion to Set Aside Judgment.

The facts briefly are as follows. On June 22, 2009, Plaintiff filed a complaint

against Defendant seeking foreclosure of Plaintiff’ s interest in 7 Ashby Lane, Dover,

Delaware 19904. On July 8, 2009, a Sheriff’ s Return Was filed With this Court in

Which Sheriff J im Higdon attested that a copy of Writ of summons Was personally

served upon Defendant on July 7, 2009. Default Judgment Was entered in Plaintiff’ s

favor on August 2, 2010 (hereinafcer the “Judgment”).

Defendant’s only arguments here for Setting aside the Judgment are that she

never received a summons, and that Mr. Higdon, the sheriff, “Was untrustworthy to

sign a sherist return.”

JP Morgan Chase Bank, Nationa/ Association v. lris R. Ryans
09L-06-078 NEP
March 28, 2018

Under Superior Court Civil Rule 60, the Court shall set aside a judgment if
the movant demonstrates that the judgment is void. Default judgments may be
considered void Where proper service was never affected upon the defendant.l “In
Delaware, a sherist return is “prima facie proof of proper service.”2 “Strong and
convincing proof is required to rebut the presumption of its verity.”3 Here, Defendant
has presented no proof or evidence Whatsoever to rebut the presumption of proper
service. At the hearing held on March 23, 2018, With regards to this matter, Ms.
Ryans made ad hominem attacks against Mr. Higdon, and repeated her claim that
she never received a summons. The Court finds that Defendant Was properly served,

and she puts forth no other grounds for setting aside the Judgment.

WHEREFORE, for the foregoing reasons, Defendant’s motion to set aside the

 

judgment is DENIED.
IT IS SO ORDERED.
/s/ Noel Eason Primos
Judge
NEP/st

Via File&ServeXpress & U.S. Maz`l
oc. Prothonotary
cc. Iris Ryans

Daniel Conway, Esquire

 

1Keith v. Melvin L. Joseph Const. Co., 451 A.2d 842, 845 (Del. Super. 1982).
2 Alston v. Dipasquale, 2001 WL 34083824, at *l (Del. Super. Oct. 19, 2001).
3 Cohen v. Brana'ywine Raceway Ass'n, 238 A.2d 320, 324 (Del. Super. 1968).